DETAILED ACTION
	Claims 1-3 and 5-21 are pending and under consideration on the merits.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2022 has been entered.
Status of the Rejections
The 102 rejection is withdrawn in view of the amendment.
The 103 rejection is withdrawn and replaced with a new rejection incorporating the teachings of a new primary reference, Durig et al.
The double patenting rejections are maintained.
A new 35 USC 112(b) rejection is applied as detailed below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16-17 recite a spray time less than 13.6 minutes (claim 16) or less than 12.8 minutes (claim 17) “under the spray conditions defined by Table 1.”  This limitation renders the claims indefinite because claims are to be complete in themselves, with incorporation by reference to a table being permitted only in exceptional circumstances where there is no practical way to define the invention in words.  MPEP 2173.05(r).  
Here, there is no apparent reason why the spray conditions defined by Table 1 could not be expressed in words by the claims themselves, since Table 1 itself describes the spray conditions using simple text.  Therefore, no exceptional circumstance is present that would necessitate omitting recitation of the spray conditions from claims 16-17.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-3, 6-10, 19, and 21 are rejected under 35 U.S.C. 103 as unpatentable over Durig et al. (US Pat. Pub. 2011/0048281).
As to claims 1-3, 6-10, 19, and 21, Durig discloses a film coating composition for coating a pharmaceutical tablet, nutritional supplement, or confectionary (an “edible substrate” of claims 1, 19, and 21)(paragraph 2), the composition comprising a film former such as HPMC (claim 3) in the amount of 5-85 wt% (paragraph 17) which overlaps the ranges of claim 1 as well as the about 87-93 wt% range of claim 7 (since paragraph 11 of the present specification states that the term “about” may include the cited value plus or minus 10%), the composition further comprising a hydrophobic compound such as a wax such as jojoba wax (a “hydrogenated vegetable oil” lubricant of claim 1) in the amount of 5-50%, which is slightly above the ranges of claims 1 and 9, (paragraphs 18-20), and a plasticizer such as glycerin or mineral oil or medium chain triglycerides (paragraph 22).  Durig teaches that the wax improves remarkably the barrier properties of the film coating (paragraph 16).  Durig teaches a specific embodiment wherein the glycerin is used in the amount of 9 wt%, which is within the ranges of claims 1 and 8 (see Example 10).  
Regarding claim 2, Durig further teaches a method of forming a coating on the edible substrate such as a tablet by spraying the composition onto the edible substrate until a desired weight gain is achieved (paragraph 38).  
As to claim 6, Durig does not require the presence of more than one type of plasticizer or more than one type of lubricant, thereby reading on the language of this claim.  
Regarding claim 10, Durig teaches a specific embodiment wherein the relative amount of glycerin plasticizer to medium chain triglyceride lubricant is 9:3 or 3:1, which is within the less than or equal to 8 range recited by the claim (Table at the top of page 6).  
As to claims 1-3, 6-10, 19, and 21, Durig does not further expressly disclose the use of the jojoba wax lubricant in an amount within the ranges of claims 1 and 9.  
As to claims 1-3, 6-10, 19, and 21, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the teachings of Durig by varying the amount of jojoba wax lubricant to arrive at the range for the film former recited by claims 1 and 9, because Durig teaches that the jojoba wax remarkably increases the barrier properties of the coating, thereby establishing the amount of jojoba wax as a result effective variable that will influence the barrier properties of the film formed upon application of the composition to the edible substrate.   Discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 1-3 and 5-21 are rejected under 35 U.S.C. 103 as unpatentable over Durig et al. (US Pat. Pub. 2011/0048281) as applied to claims 1-3, 6-10, 19, and 21 above, and further in view of Schad (US Pat. Pub. 2016/0213030; of record).
The teachings of Durig are relied upon as discussed above, but Durig does not further expressly disclose that the coating has the moisture uptake of claim 11 or the surface friction of claim 12 or the peeling properties of claims 13-14, and wherein the composition is sprayed onto the substrate to achieve the weight gain of claim 15 and with the spray time of claims 16-17 and the spray time efficiency of claim 18.  Nor does Durig expressly teach that the lubricant comprises sunflower oil (claim 5) or that the lubricant is a non-allergen oil or non-GMO oil as recited by claim 20.
Schad discloses a coated edible substrate comprising a pharmaceutical or nutraceutical, the coating comprising at least about 75% HPM , 1-6% tri-ester of citric acid (a “plasticizer’), and 0.5-10% sunflower lecithin (a non-allergenic, non-GMO lubricant from sunflower oil), wherein the coating is applied to a weight gain of about 3% (which is within the range of claim 15), wherein the foregoing amounts are within the ranges recited by claims 1 and 8-9 (claim 36 of Schad and paragraphs 4-5, 13, 18, 26, 30).  Schad states that the disclosed compositions that comprise one or more of HPMC, triethyl citrate, sunflower lecithin, and fatty acid may have improved properties compared to conventional HPMC coatings including reduced moisture uptake, improved stability, clarity, and/or opacity (paragraph 13).  Schad teaches that the edible substrate may be a food, pharmaceutical, or nutraceutical, and could be, for example, a capsule, tablet, or soft gel (paragraph 70).  Schad further discloses a method of forming the edible coating on an edible substrate by spraying the composition onto the substrate (paragraph 72 and claim 31 of Schad).  The edible coating upon application to the edible substrate has a surface friction of 20-70 g, which is within the recited range of claim 12 (paragraph 54).  The coating may be sprayed onto the edible substrate for at least about 5 minutes (paragraph 70), which is within the ranges recited by claims 16-17.
As to claims 11-17, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the teachings of Durig by applying the coating composition to the edible substrate with a spray time within the ranges of claims 16-17 and to achieve a weight gain within the range of claim 15, because Durig is silent regarding the spraying parameters other than to state that the spraying should be done until the desired weight gain is achieved, which would have motivated the skilled artisan attempting to formulate the During coated compositions to search the prior art for information on suitable spraying parameters for applying an HPMC coating to an edible substrate, which would have led to Schad, which expressly teaches that a very similar HPMC coating suitably should be applied for at least 5 minutes and until a weight gain of 3% is achieved   Additionally, discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
The resulting method is viewed as resulting in an edible coating possessing the surface friction of claim 12, the moisture uptake and peeling/bubble time recited by claims 11 and 13-14, and the spray time efficiency of claim 18, because it comprises the same steps of forming a composition comprising the same ingredients in the same amounts recited by the claims, and a product cannot be separated from its properties.  The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the countless ways that an Applicant may present previously unmeasured characteristics.  When the prior art appears to contain the same ingredients that are disclosed by Applicants' own specification as suitable for use in the invention, a prima facie case of obviousness has been established, and the burden is properly shifted to Applicants to demonstrate otherwise.  See MPEP 2112.01.
Regarding claims 5 and 20, it further would have been prima facie obvious to incorporate sunflower lecithin into the Durig composition in amounts within the range of claim 1, because Schad expressly teaches that an edible coating composition comprising at least one of the ingredients taught therein including sunflower lecithin in amounts within the range for the lubricant recited by claim 1 may possess improved properties compared to conventional HPMC coatings including reduced moisture uptake, improved stability, clarity, and/or opacity.
Response to Applicant’s Arguments
Applicant’s arguments will be addressed to the extent they may be relevant to the new grounds of rejection.
Applicant argues that the claimed coating compositions have surprising and markedly improved slip properties (i.e., reduced surface friction) which can improve swallowability and subject compliance, and that the specification identifies critical amounts of the oil lubricant for producing the improved effects.  Applicant states that disintegration testing showed a decrease in performance with the use of 4% oil, while improved slip properties were observed especially after the use of 3% vegetable oil as shown at paragraphs 99 and 101 of the specification.
In response, whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). MPEP 70602(d).
Here, Applicant tested a formulation comprising long chain HPMC with the inclusion of sunflower oil in the amounts of 1, 2, 3, or 4% as discussed at paragraph 96 of the specification:

    PNG
    media_image1.png
    245
    1088
    media_image1.png
    Greyscale

The present claims, however, are not limited to the use of HPMC as the film former nor to the use of sunflower oil as the oil.  Claim 1 recites that the oil is not limited to sunflower oil but could be any vegetable oil or hydrogenated vegetable oil, mineral oil, or any fatty acid or combination thereof.  The skilled artisan would recognize that the chemical structure of mineral oil, comprising alkanes obtained from the distillation of petroleum, is significantly different that the chemical structure of sunflower oil, which is comprised of a mixture of ingredients that are predominantly polyunsaturated and monounsaturated fats.  It is unknown from the evidence of record whether the improved slip properties observed from the use of 1-4% sunflower oil would extend to the full range of lubricants within the scope of the claims.  Similarly, there is no evidence of record that the improved slip properties could be obtained from any and all film formers other than HPMC.  The skilled artisan would recognize that the genus of “film formers” comprises a large number of compounds having widely varying chemical structures (e.g., PVP, PVA, polyacrylate acid, collagen, xanthan), such that it cannot be assumed that the slip properties of the inventive formulation would remain the same if the HPMC were replaced with another film former.  Additionally, while the tested amounts of sunflower oil cover the entire 1-4% range for the oil recited by claim 1, the specification does not appear to disclose how much HPMC was present in the tested formulations.  Therefore, it is not possible from the evidence of record to compare the amount of HPMC in the tested formulation to the 85-95 wt% range recited by claim 1; nor is it even clear that the tested formulation is within the scope of the claims in the absence of disclosure of the amount of HPMC present.  Therefore, the evidence of superior properties is not shown to be commensurate in scope with the claims in view of the evidence of record.  
Additionally, paragraph 96 states “replacing the glycerin, respectively,” in the tested formulations when the sunflower oil is added.  The meaning of this language is unclear; did the tested formulations not comprise any glycerin?  Since the present claims require the presence of glycerin in the amount of about 5-15 wt%, the tested formulations cannot be said to be commensurate in scope with the claims if no glycerin was present.
The Office further notes that Table 4 on page 30 of the specification shows that a control formulation with no oil began peeling in 94 seconds, while the use of 1, 2, 3, and 4% oil resulted in disintegration times of 78, 57, 57, and 138 seconds, respectively, in a water bath, and started disintegrating in 12 seconds for the control formulation in simulated gastric fluid vs. 12, 19, 30, and 30 seconds for the tested formulations having 1, 2, 3, and 4% oil:

    PNG
    media_image2.png
    309
    1085
    media_image2.png
    Greyscale

Therefore, while the use of 1, 2, and 3% oil resulted in faster peeling times than the control formulation in the water bath, the use of 4% oil resulted in a longer disintegration time than the control.  When tested in simulated gastric juice, the use of 3% or 4% oil resulted in longer peeling times than the control.  Therefore, since the use of 4% oil is within the 1-4% range recited by claim 1, the evidence depicted in Table 4 demonstrates the existence of embodiments within the scope of the claims whose disintegration times were worse than the control formulation.  As a result, the superior result disclosed in the specification is not commensurate in scope with the claims for this additional reason.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 5-21 are rejected on the ground of nonstatutory double patenting as unpatentable over claims 1-14 of U.S. Patent No. 11,191,731, and in view of Schad (US Pat. Pub. 2016/0213030) where indicated below.
Although the issued claims are not identical, they are not patentably distinct because they recite a substrate coated with a film comprising HPMC and one type of plasticizer such as triglyceride or glycerin plasticizer, and oleic acid (a non-allergen vegetable oil lubricant), wherein the substrate is a pharmaceutical or nutritional supplement, wherein the coating is applied to a weight gain of about 3%.  The differences in amounts and ratios of the ingredients are prima facie obvious, since discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Although the issued claims do not recite sunflower oil as the lubricant, nor the method of forming the coating of claim 2, it would have been prima facie obvious to incorporate sunflower oil as the lubricant and to form the coating by spraying the composition onto the substrate in light of Schad, which teaches that lecithin sunflower oil may be used as the lubricant in a very similar coating composition, as well as that the coating may be formed on a substrate by spraying the composition onto it.  The composition of the issued claims is viewed as possessing the properties of claims 11-14 and 18, since it comprises the same ingredients arranged in the same fashion as recited by the present claims, and a product cannot be separated from its properties.
The claims are directed to an invention not patentably distinct from the claims of the copending application.  Specifically, see above.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application of common ownership (see 37 CFR 42.411).  The copending application, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case.
Claims 1-3 and 5-21 are rejected on the ground of nonstatutory double patenting as unpatentable over claims 1-13 of U.S. Patent No. 10,159,650 and in view of Schad (US Pat. Pub. 2016/0213030) where indicated below.
Although the issued claims are not identical, they are not patentably distinct because they recite a film coating composition comprising HPMC and one type of plasticizer such as triglyceride or glycerin plasticizer, and oleic acid (a non-allergen vegetable oil lubricant), and a nutritional supplement or pharmaceutical comprising a substrate coated with the film.  The differences in amounts and ratios of the ingredients and functional properties are prima facie obvious, since discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Although the issued claims do not recite sunflower oil as the lubricant, nor the method of forming the coating of claim 2, it would have been prima facie obvious to incorporate sunflower oil as the lubricant and to form the coating by spraying the composition onto the substrate in light of Schad, which teaches that lecithin sunflower oil may be used as the lubricant in a very similar coating composition, as well as that the coating may be formed on a substrate by spraying the composition onto it.  The composition of the issued claims is viewed as possessing the properties of claims 11-14 and 18, since it comprises the same ingredients arranged in the same fashion as recited by the present claims, and a product cannot be separated from its properties.
The claims are directed to an invention not patentably distinct from the claims of the copending application.  Specifically, see above.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application of common ownership (see 37 CFR 42.411).  The copending application, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case.
Response to Applicant’s Arguments
Applicant has not submitted any substantive arguments against the double patenting rejections, which are therefore maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAREN GOTFREDSON/Examiner, Art Unit 1619                                                                                                                                                                                                        


 
 /Patricia Duffy/ Primary Examiner, Art Unit 1645